THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report December 31, 2007 THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) December 31, 2007 Assets Portfolio investments at fair value (cost $15,921,404) $ 20,414,585 Cash 19,659,768 Deferred compensation plan assets, at market value 336,408 Other receivable – foreign withholding tax 79,876 Prepaid expenses and other assets 84,730 Accrued interest receivable 60,945 Total Assets $ 40,636,312 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 336,408 Deferred tax liability 16,798 Income tax payable 4,062 Accounts payable and accrued expenses: Legal 55,652 Audit and tax 127,250 Other 5,997 Total liabilities 546,167 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 427,188 Beneficial Shareholders (108,159.8075 shares) 39,662,957 Total shareholders’ equity (net asset value) 40,090,145 Total Liabilities and Shareholders’ Equity $ 40,636,312 Net asset value per share $ 366.71 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Nine Months Ended December 31, 2007 Three Months Nine Months Ended Ended December 31, December 31, 2007 2007 Investment Income and Expenses Income: Interest from cash and cash equivalents $ 107,575 $ 349,390 Other interest income - 230 Total income 107,575 349,620 Expenses: Management fee 66,460 233,354 Legal fees 63,629 176,945 Audit and tax fees 47,250 127,335 Administrative fees 27,244 82,615 Independent Trustee fees 19,332 57,891 Insurance expense 14,254 42,181 Other expenses 12,347 32,988 Total expenses 250,516 753,309 Net investment loss (142,941 ) (403,689 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized depreciation of Direct Investments (9,427,307 ) (7,333,000 ) Net realized gain from Direct Investments 10,094,533 10,094,533 Net change in shareholders’ equity from Direct Investments 667,226 2,761,533 Change in net unrealized depreciation of Distributed Investments (272,371 ) (341,568 ) Net realized gain from Distributed Investments 276,532 338,876 Net change in shareholders’ equity from Distributed Investments 4,161 (2,692 ) Change in net unrealized depreciation of Indirect Investments (28,477 ) (955,347 ) Expenses paid in connection with Indirect Investments - (6,446 ) Distributions of realized gain and income received from Indirect Investments 1,544,544 5,042,695 Realized loss from write-off of Indirect Investments (1,518,000 ) (2,544,242 ) Net change in shareholders’ equity from Indirect Investments (1,933 ) 1,536,660 Net change in shareholders’ equity from Portfolio Investmentsbefore tax 669,454 4,295,501 Provision for income taxes 4,222 (4,837 ) Net change in shareholders’ equity from Portfolio Investmentsafter tax 673,676 4,290,664 Net Increase in Shareholders’ Equity from Operations $ 530,735 $ 3,886,975 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended December 31, 2007 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2007 $ 204,090 $ 44,148,566 $ 44,352,656 Increase (decrease) in shareholders’ equity from operations: Net investment loss (1,858 ) (401,831 ) (403,689 ) Realized gain from investments - net(D) 47,979 10,378,984 10,426,963 Distributions of realized gain and income received from Indirect Investments – net 11,498 2,486,955 2,498,453 Change in unrealized appreciation on investments – net 203,001 (8,832,916 ) (8,629,915 ) Provision for income taxes (22 ) (4,815 ) (4,837 ) Net increase in shareholders’ equity from operations 260,598 3,626,377 3,886,975 Distributions to shareholders:(C) Return of capital distributions (21,309 ) (4,609,470 ) (4,630,779 ) Realized gain distributions (16,191 ) (3,502,516 ) (3,518,707 ) Total distributions to shareholders (37,500 ) (8,111,986 ) (8,149,486 ) Net increase (decrease) in shareholders’ equity 223,098 (4,485,609 ) (4,262,511 ) Shareholders’ equity as of December 31, 2007 (A) $ 427,188 $ 39,662,957 (B) $ 40,090,145 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $366.71 as of December 31, 2007.Additionally, from February 9, 1998 (commencement of operations) through December 31, 2007, the Trust made cash distributions to Beneficial Shareholders totaling $966.00 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended December 31, 2007 Cash Flows From Operating Activities Net increase in shareholders’ equity from operations $ 3,886,975 Adjustments to reconcile net increase in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments 8,629,915 Net realized gain from Investments (7,889,167 ) Net capital contributed to Indirect Investments (102,950 ) Return of capital distributions received from Indirect Investments 4,028,992 Proceeds from sale of Distributed Investments 521,165 Proceeds from sale of Direct Investments 11,279,533 Increase in accrued interest receivable (30,404 ) Increase in deferred compensation plan assets (53,842 ) Increase in deferred tax liability 1,439 Decrease in accounts payable and accrued expenses 50,601 Increase in income tax payable 4,062 Decrease in prepaid income tax 116,125 Decrease in prepaid expenses and other assets 90,901 Increase in other receivable – foreign withholding tax (79,876 ) Net cash provided by operating activities 20,453,469 Cash Flows Used for Financing Activities Cash distribution paid to shareholders (8,149,486 ) Increase in cash 12,303,983 Cash at beginning of period 7,355,785 Cash at End of Period $ 19,659,768 Supplemental disclosure of non-cash operating activity: Value of in-kind distributions received from Indirect Investments $ 523,857 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of December 31, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,200,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,200,000 5.49 % 5.49 % Total Direct Investments 1,863,700 2,200,000 5.49 % 5.49 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,508,179 1,694,770 4.23 % 4.23 % €7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 739,329 1,046,746 2.61 % 2.61 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,247,508 2,741,516 6.84 % 6.84 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 1,340,828 2,507,293 6.25 % 6.25 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 264,239 296,461 0.74 % 0.74 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,605,067 2,803,754 6.99 % 6.99 % Medium Corporate Restructuring: Aurora Equity Partners II L.P. 2,470,624 4,248,129 10.60 % 10.60 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,578,422 2,536,052 6.33 % 6.33 % $5,000,000 original capital commitment .550% limited partnership interest THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Parthenon Investors, L.P. $ 1,181,318 $ 1,605,188 4.00 % 4.00 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 318,670 317,930 0.79 % 0.79 % $9,514,196 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 6,549,034 8,707,299 21.72 % 21.72 % Sector Focused: First Reserve Fund VIII, L.P. 74,214 85,000 0.21 % 0.21 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,702 103,488 0.26 % 0.26 % Providence Equity Offshore Partners III, L.P. 1,154 6,555 0.02 % 0.02 % $3,500,000 original capital commitment 95,856 110,043 0.28 % 0.28 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,068,869 1,096,401 2.73 % 2.73 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,238,939 1,291,444 3.22 % 3.22 % Small Corporate Restructuring: American Securities Partners II, L.P. 163,637 169,693 0.42 % 0.42 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. 302,946 301,956 0.75 % 0.75 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington
